El Juez Asociado Señor Rebollo López
emitió la opinión disidente.
Este Tribunal, no hay duda, es el intérprete máximo de la Constitución y de las leyes del Estado Libre Asociado de Puerto Rico. Ello no significa, sin embargo, que tengamos el poder y la facultad para actuar en forma arbitraria y a destiempo. La razón resulta ser sorprendentemente senci-lla: esa misma Constitución —la cual, repetimos, nos de-signa como el intérprete máximo de sus disposiciones— lo prohíbe.
Disentimos de la opinión emitida por una mayoría de los integrantes del Tribunal por dos razones. En primer lugar, el recurso presentado ante nuestra consideración no pre-senta un “caso o controversia” sobre el cual este Tribunal deba expresarse. Al así hacerlo, la Mayoría incurre en la emisión —prohibida por nuestra Constitución— de una “opinión consultiva”.
En segundo lugar, disentimos por cuanto en el presente caso —al presentarse una solicitud de remoción (“Notice of Removal”) ante la Corte de Distrito Federal para el Dis-trito de Puerto Rico con relación al caso ante nuestra con-sideración y al haber sido notificados de ello— este Tribunal no podía continuar adelante con los procedimientos hasta que la Corte de Distrito federal pasase juicio sobre la procedencia de dicha solicitud de remoción; ello en vista de la clara disposición a esos efectos en 28 U.S.C.A. sec. 1446(d).(1)
*401Acorde con lo anteriormente expresado, pospusimos la certificación de la presente opinión disidente, reservándo-nos el derecho a publicarla posteriormente, conforme así lo establece la Regla 5 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A. Hoy, y obligados por las disposiciones de la citada disposición reglamentaria —la cual nos concede única-mente el término de diez días para publicar la ponencia a partir de la fecha de reserva— procedemos a certificar la presente opinión disidente. Veamos.
El 2 de noviembre de 2004 se celebraron las elecciones generales en Puerto Rico. Tras el conteo inicial, la Comi-sión Estatal de Elecciones —de acuerdo con lo dispuesto en el Art. 6.007 de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, 16 L.P.R.A. sec. 3267— informó que según los resultados pre-liminares el candidato a gobernador que más votos había acumulado hasta ese momento era el Ledo. Aníbal Acevedo Vilá.
El 9 de noviembre de 2004 comenzó el escrutinio general de todas las papeletas de acuerdo con lo dispuesto en el Art. 6.008 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3268. Durante este proceso, el Partido Nuevo Progre-sista —por conducto del Ledo. Thomas Rivera Schatz, Co-misionado Electoral del mencionado partido— objetó la va-lidez de ciertas papeletas estatales en las que los electores hicieron tres marcas, una bajo la insignia del Partido In-dependentista Puertorriqueño, otra en el encasillado pro-visto para el candidato a gobernador por el Partido Popular Democrático y otra en el encasillado correspondiente al candidato a comisionado residente del Partido Popular *402Democrático. En específico, argumentó que estas papeletas eran nulas, ya que no había forma de determinar la verda-dera intención del elector.
Mediante resolución a esos efectos, el 12 de noviembre de 2004 el Ledo. Aurelio Gracia Morales, Presidente de la Comisión Estatal de Elecciones, resolvió que las papeletas en controversia eran válidas y que serían adjudicadas como votos mixtos. Al fundamentar su decisión, Gracia Morales citó el inciso (33) del Art. 1.003 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3003(33),(2) y la Regla 78 del Reglamento para las Elecciones Generales y el Escrutinio General de 2004,(3) aprobado el 2 de julio de 2004, pág. 95.
Por otro lado, el 8 de noviembre de 2004 el Presidente de la Comisión Estatal de Elecciones emitió otra resolución donde reiteró su determinación a los efectos de que proce-día realizar un escrutinio general previo al recuento de votos dispuesto en el Art. 6.011 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3271. Ninguna de estas reso-luciones fueron revisadas dentro del término legal estable-cido, por lo que advinieron finales y firmes luego de los diez días siguientes a su notificación.
Así las cosas, el 16 de noviembre de 2004 los aquí peti-cionarios presentaron ante el Tribunal de Primera Instan-cia, Sala Superior de San Juan, una demanda sobre sen-tencia declaratoria en la cual alegaron que el 12 de noviembre de 2004 los codemandados Pedro Rosselló Gon-zález y Thomas Rivera Schatz, mediante una acción ins-tada ante el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico, habían solicitado, entre otras co-*403sas, que se declararan nulas las papeletas estatales en las que aparecieran las tres marcas referidas.(4) Argumenta-ron que con dicha acción los codemandados “pretendían] que la CEE anuí [ara] el voto de los demandantes, y de todos aquellos que como ellos votaron”.(5) Asimismo, aduje-ron que “[t]al privación constituiría un daño irreparable a los demandantes pues sus votos no serían contados, lo que equivale a impedirles que ejerzan su derecho constitucio-nal al derecho al voto”. Id.
En vista de lo anterior, los peticionarios —aun cuando admitieron que estos votos habían sido declarados válidos por la Comisión Estatal de Elecciones y estaban siendo con-tados y adjudicados como votos mixtos— solicitaron del foro de instancia que emitiera una sentencia en la que de-clarara la validez de estas papeletas. Asimismo, solicitaron que el referido foro emitiera un interdicto permanente or-denándole a la Comisión Estatal de Elecciones que contara dichos votos.
El Tribunal de Primera Instancia desestimó la demanda presentada al concluir que el pleito no era justiciable.(6) Al fundamentar su determinación, el referido foro llamó la atención hacia el hecho de que el 12 de noviembre de 2004 el Presidente de la Comisión Estatal de Elecciones había emitido una resolución en la cual determinó que las pape-letas en controversia debían ser adjudicadas y contabiliza-das como “papeletas de voto mixto”; esto es, el Tribunal de Primera Instancia entendió que el pleito presentado por los demandantes era académico, pues ya la Comisión había tomado una decisión que era favorable a los demandados.
*404Inconformes con dicha determinación, los demandantes acudieron ante este Tribunal mediante un recurso de cer-tificación, alegando que el Tribunal de Primera Instancia incidió al
... desestimar el caso de epígrafe aduciendo que el mismo no era justiciable;
... no conceder remedios provisionales para garantizar los vo-tos de los electores que votaron el las elecciones del 2 de no-viembre del 2004. Solicitud de certificación de recurso, pág. 4.
El 19 de noviembre de 2004, el Tribunal le concedió a las partes recurridas hasta el mediodía del 20 de noviembre de 2004 para que expusieran su posición. En esa ocasión el Juez suscribiente hizo constar que “proveería no ha lugar a la Solicitud de Certificación por entender que no hay caso o controversia, razón por la cual, cualquier expresión que tenga a bien hacer el Honorable Tribunal Supremo es sólo una opinión consultiva”.
El 20 de noviembre de 2004 una mayoría de los inte-grantes de este Tribunal, amparándose en la alegada im-portancia de certificar el presente caso y no “abdicar nues-tra obligación constitucional”, decidió asumir jurisdicción y emitió una sentencia revocatoria de la decisión emitida por el Tribunal de Primera Instancia. Al así actuar, la Mayoría ignoró por completo el hecho de que en el presente caso no existía una controversia justiciable, pues el asunto acjuí planteado quedó resuelto, de manera final y firme, me-diante el dictamen emitido por el Presidente de la Comi-sión Estatal de Elecciones, en su Resolución de 12 de no-viembre de 2004.
La Mayoría —sin brindar explicación razonable algu-na— ignoró la realidad fáctica de que, en virtud de la re-solución de la Comisión Estatal de Elecciones, los votos que intentaban “proteger” los peticionarios no sólo se esta-ban contabilizando como votos válidos, sino que, además, se estaban adjudicando como “votos mixtos” a favor del *405Partido Independentista Puertorriqueño y de los candida-tos del Partido Popular Democrático.
En esa ocasión, hicimos constar en la sentencia que se emitió que el Juez suscribiente,
“... a pesar de tener preparad [a] y list [a] para ser certificadla][una] opinión disident[e] ... no intervien[e] y no public[a] s[u] ponenci[a], en esta etapa de los procedimientos, en vista de que en el presente caso se ha presentado una soli-citud de remoción (Notice of Removal) por una de las partes ante la Corte de Distrito Federal para el Distrito de Puerto Rico, solicitud de remoción que por mandato expreso de un es-tatuto federal aplicable a Puerto Rico, a saber, 28 U.S.C.A. sec. 1446(d), ordena la paralización automática de los procedimien-tos judiciales al nivel local o estatal, y priva de jurisdicción al foro local. La actuación de la mayoría resulta inútil, inoficiosa y no vinculante. [El] Jue[z] Asociad[o] Seño[r] Rebollo López ... se reservfa] el derecho a publicar s[u] opinifón] disidente ... una vez la solicitud de remoción sea resuelta en forma definitiva.” (Énfasis suprimido.) Suárez v. C.E.E. I, 163 D.P.R. 347, 363-364 (2004).
HH h-H
En reiteradas ocasiones este Tribunal ha expresado que los tribunales de justicia existen para resolver controversias genuinas surgidas entre partes opuestas que tengan un in-terés real en obtener mi remedio que haya de afectar sus relaciones jurídicas. El Vocero v. Junta de Planificación, 121 D.P.R. 115, 123 (1988); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). Hemos resuelto que un asunto no es justiciable: (i) “cuand[o] se trata de resolver una cuestión política”; (ii) en aquellos casos en que “una de las partes no tiene [legitimación activa] para promover un pleito”; (iii) “cuando después de comenzado un pleito, hechos posteriores lo con-vierten en académico”, y (iv) siempre que “las partes buscan obtener una ‘opinión consultiva’, o cuando se promueve un pleito que no está maduró”. (Enfasis suplido y escolio omitido.) Noriega v. Hernández Colón, 135 D.P.R. 406, 421-*406422 (1994). Véase Sánchez et al. v. Srio. de Justicia et al., 157 D.P.R. 360 (2002).
A esos efectos, en Com. de la Mujer v. Srio. de Justicia, ante, pág. 720, expresamos:
El concepto justiciabilidad tiene su génesis en la jurisdicción norteamericana como derivado del Art. Ill de dicha Constitución. Requiere la existencia de un caso y controversia real para el ejercicio válido del poder judicial federal. Es el tér-mino artístico empleado para expresar una doble limitación im-puesta sobre los tribunales, a saber: (1) que sólo pueden decidir “cuestiones presentadas en un contexto adversativo y en una forma históricamente visualizada como capaz de ser resueltas a través del proceso judicial” y (2) la restricción que surge del papel asignado a la judicatura en una distribución tripartita de poderes, diseñada para asegurar que no intervendrá en áreas sometidas al criterio de otras ramas del gobierno. Flast v. Cohen, 392 U.S. 83 (1968). La doctrina es autoimpuesta. En virtud de ella los propios tribunales se preguntan y evalúan si es o no apropiado entender en determinado caso tomando en cuenta diversos factores y circunstancias mediante un análisis que les permite ejercer su discreción en cuanto al límite de su poder constitucional. (Énfasis suplido.)
Estas doctrinas de autolimitación están fundamentadas en consideraciones derivadas de la prudencia y en las limi-taciones constitucionales que prohíben al foro judicial emi-tir opiniones consultivas. Véase Rexach v. Ramírez, 162 D.P.R. 130 (2004). Hemos sido enfáticos al expresar que no es función de los tribunales —ni éstos pueden— actuar como asesores o consejeros, por lo que las opiniones consul-tivas le están vedadas a los tribunales en nuestra jurisdicción. Véanse: Com. de la Mujer v. Srio. de Justicia, ante, pág. 721; E.L.A. v. Aguayo, ante, págs. 558-560.
Uno de los factores que debe tomarse en consideración, para determinar la justiciabilidad de un caso, es si éste se ha tornado académico o no. El concepto de academicidad recoge la situación en que, aun cumplidos todos los demás requisitos de justiciabilidad, los cambios fácticos o judicia-les acaecidos durante el trámite judicial de una controver-sia tornan en académica o ficticia su solución. Los funda-*407mentos en que se apoya dicha doctrina son: (i) evitar el uso innecesario de los recursos judiciales; (ii) asegurar la exis-tencia de suficiente contienda adversativa sobre las contro-versias para que sean competentes y vigorosamente pre-sentadas a ambas partes, y (iii) evitar un precedente innecesario. Com. de la Mujer v. Srio. de Justicia, ante; E.L.A. v. Aguayo, ante. Véanse, además: San Antonio Maritime v. P.R. Cement Co., 153 D.P.R. 374 (2001); Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924, 936 (2000); Misión Ind. P.R. v. J.P, 146 D.P.R. 64, 81 (1998); P.P.D. v. Gobernador I, 139 D.P.R. 643, 675-678 (1995); Noriega Rodríguez v. Jarabo, 136 D.P.R. 497, 507-508 (1994); Noriega v. Hernández Colón, ante, págs. 437-439; C.E.E. v. Depto. de Estado, 134 D.P.R. 927, 935-36 (1993); Asoc. de Periodistas v. González, 127 D.P.R. 704, 717 et seq. (1991).
Existen, naturalmente, una serie de excepciones a la aplicación de la doctrina de academicidad. Estas son: (i) cuando se presenta una cuestión recurrente o repetitiva del asunto planteado; (ii) en aquellos casos en que la propia demandante termina voluntariamente su conducta ilegal, y (iii) cuando la situación de hechos ha sido cambiada vo-luntariamente por el demandado, pero que no tiene visos de permanencia. De igual manera se plantea una excep-ción en los casos en que el tribunal certifica una “clase” en conformidad con la Regla 20 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), y la controversia se torna acadé-mica para un miembro de la clase pero no para su repre-sentante, y en los casos que aparentan ser académicos pero en realidad no lo son por sus consecuencias colaterales. Id.
A tono con lo anterior, hemos sido enfáticos al expresar que si luego de la debida investigación se comprueba que no existe una controversia genuina —por no estar presente ninguna de las excepciones antes mencionadas— los tribu-nales tienen el deber de desestimar el recurso presentado sin considerar el mérito de sus planteamientos. Véanse: El Vocero v. Junta de Planificación, ante, págs. 124-125; E.L.A. v. Aguayo, ante, pág. 562.
*4081 — H HH HH
En su escrito ante nos la parte peticionaria solicitó de este Tribunal que resolviera, mediante sentencia declara-toria, “que los votos de los demandantes son votos mixtos válidos, los cuales le serán adjudicados a la insignia del PIP y a los candidatos a la gobernación y a comisionado residente del PPD”. Solicitud de certificación de recurso, pág. 19. Ello no obstante, los peticionarios admiten en este mismo escrito que la Comisión Estatal de Elecciones ya re-solvió esta controversia a su favor, ordenando que las pa-peletas estatales impugnadas fueran contabilizadas por tratarse de votos mixtos válidos y adjudicables. Asimismo, admiten que el dictamen de la Comisión Estatal de Elec-ciones advino final y firme por no haber sido solicitada su revisión dentro del término legal dispuesto para ello.
Como vemos, el dictamen final y firme de la Comisión Estatal de Elecciones coincide perfectamente con la conten-ción de los peticionarios, incluso en cuanto a la forma en que estos votos debían ser adjudicados. (7) Es por ello que no identificamos razón alguna por la cual este Tribunal debía expedir el recurso solicitado otorgándole a los peticionarios un remedio que ya les había sido concedido como parte de una controversia ya adjudicada. Es evidente que bajo estas circunstancias la actuación de la Mayoría no podía tener efectos prácticos ulteriores. Esto es, precisamente, lo que se persigue con la doctrina de academicidad, a saber: evitar el uso innecesario de los recursos judiciales, asegurar la exis-tencia de suficiente contienda adversativa sobre las contro-versias y evitar precedentes innecesarios.
Ya hemos señalado que el dictamen de la Comisión Es-tatal de Elecciones advino final y firme, y que las papeletas aquí en controversia se estaban contabilizando tal y como *409exigían ante nos los peticionarios. Como vemos, al emitir su opinión la mayoría de este Tribunal alegadamente am-parados en “la importancia del asunto y el interés público de que este Tribunal intervenga directamente en la adju-dicación de un asunto de derecho” (Suárez v. C.E.E. I, ante), se arrogó un poder que no tenía, asumiendo jurisdic-ción en un caso en el cual no existía controversia real alguna.(8) De este modo, la Mayoría no sólo emitió una opi-nión consultiva respecto a la validez de las papeletas de marras, sino que, además, se empeñó en discutir el asunto del recuento electoral, procediendo a conceder unos reme-dios para lo cual no tenía jurisdicción.
Cuando no existe una controversia viva o genuina, este Tribunal tiene el deber de desestimar el recurso planteado sin entrar a considerar los méritos de sus planteamientos. Actuar de otro modo —como lo hizo la Mayoría— consti-tuye un patente acto de imprudencia judicial y, a todas lu-ces, constituye la emisión de una mera opinión consultiva. El hecho de que el asunto planteado esté revestido de un gran interés público que incluya una cuestión constitucio-nal —sin más— no es suficiente para concederle jurisdic-ción a este Tribunal si no existe controversia real que resolver.
El deseo de expresarse sobre un asunto novel para pro-teger el “sufragio” no puede de forma alguna ser suficiente para abrir las puertas de este Tribunal para emitir dictá-menes que no pasan de ser meras consultas legales. La controversia que alegadamente “resolvió” este Tribunal al emitir su opinión había sido ya atendida y resuelta por la Comisión Estatal de Elecciones y advino final y firme mu-cho antes de que este Tribunal se empeñara en asumir ju-risdicción en este caso.
Finalmente, nos parece importante resaltar el hecho de *410que con su actuación la Mayoría le restó autoridad a las instituciones locales —en particular a la Comisión Estatal de Elecciones— cuando no reconoció el carácter final y firme de las resoluciones emitidas por la Comisión. Ante esta actuación mayoritaria, cabe preguntarnos si ésta en algo ayudó a contrarrestar el alegado estado de incertidum-bre al que tanto alude la Mayoría o si, por el contrario, tuvo el efecto de aumentarlo. No cabe duda que el mejor y más correcto curso de acción en este caso hubiese sido reconocer y reiterar el poder del Presidente de la Comisión Estatal de Elecciones para resolver este tipo de asunto y darle com-pleta validez a la decisión final y firme que éste había emitido.
IV
No podemos terminar sin discutir, aun cuando breve-mente, la improcedente y hasta sorprendente acción de la Mayoría al certificar la opinión mayoritaria no obstante haber sido formalmente notificado el Tribunal de la pre-sentación de una solicitud de remoción ante la Corte de Distrito Federal para el Distrito de Puerto Rico.
La jurisprudencia federal, interpretativa de 28 U.S.C.A. sec. 1446(d), claramente establece que una vez se presenta la petición de remoción ante la Corte de Distrito Federal, se notifica de dicha presentación a todas las partes adver-sas y se presenta una copia de la petición ante el tribunal estatal, este último no podrá continuar adelante con los procedimientos;(9) que el hecho de que todos los demanda-dos no sean parte en la petición, no la invalida, ya que ello *411no es un requisito o defecto jurisdiccional;(10) que la deter-minación sobre la validez o no de la petición será de la exclusiva incumbencia del foro federal,(11) y por último, que cualquier sentencia o actuación del tribunal estatal, con posterioridad a la petición de remoción, será nula ab initio. (12)
Somos los primeros en aceptar que no resulta “simpáti-ca” la situación de que un estatuto federal, en las circuns-tancias particulares del presente caso, nos prive de nuestra responsabilidad constitucional de interpretar nuestras le-yes y nuestra Constitución, y de nuestra función rectora de salvaguardar los derechos de quienes acuden ante nosotros amparados en nuestra Constitución.
Nuestros deseos y creencias personales, sin embargo, no son suficientes para concederle jurisdicción a este Tribunal cuando no la tiene. Vivimos bajo un sistema federalista de gobierno, sistema en el cual los estatutos federales preva-lecen sobre los locales; ello sucede no sólo en Puerto Rico sino también en los cincuenta estados de la Unión Americana.
V
En resumen, la actuación de la Mayoría en el presente caso ha resultado ser sorprendente, errónea y lamentable. Esta, desafortunadamente, afecta la credibilidad y el pres-tigio de este Tribunal. Es por ello que no alcanzamos a *412comprender el porqué de esta apresurada e improcedente actuación.

 Este inciso dispone lo siguiente: “Promptly after the filing of such notice of removal of a civil action the defendant or defendants shall give written notice thereof *401to all adverse parties and shall file a copy of the notice with the clerk of such State court, which shall effect the removal and the State court shall proceed no further unless and until the case is remanded.” (Enfasis suplido.)


 El referido inciso dispone: “Papeleta mixta. — Significará aquella en que el elector vota marcando en la papeleta electoral, individualmente o en combinación con una marca bajo la insignia de un partido, cualquier combinación de candidatos, sean o no del mismo partido o independientes, o mediante la inclusión de nombres no encasillados en la papeleta.”


 El inciso (2) de esta regla dispone: “Papeleta Mixta — Aquélla en la que el (la) elector(a) vota marcando en la papeleta electoral, individualmente o en combinación con una marca por la insignia de un partido político, cualquier combinación de can-didats, sean o no del mismo partido político o independientes, o mediante la inclusión de nombres no encasillados en la papeleta.”


 En esta demanda se solicitó, además, que dicho tribunal federal le ordenara a la Comisión Estatal de Elecciones que procediera a realizar el recuento de votos dispuesto en el Art. 6.011 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3271, de forma simultánea con el escrutinio general.


 Véase pág. 3 de la Demanda presentada ante el 'Tribunal de Primera Instan-cia, Sala Superior de San Juan, en el caso Manuel R. (“Manny”) Suárez Jiménez, et al. v. Comisión Estatal de Elecciones, et al., Núm. KPE 04-3568.


 El Tribunal de Primera Instancia adelantó su decisión en corte abierta y el 18 de noviembre de 2004 dictó la sentencia por escrito.


 Esto es, que dichos votos deben ser adjudicados tanto a favor del Partido Independentista Puertorriqueño como a favor de los candidatos del Partido Popular Democrático.


 No debemos pasar por alto el hecho de que para emitir una sentencia decla-ratoria es necesario que exista “una controversia sustancial entre partes que tienen intereses legales adversos”.


(9) In re Diet Drugs, 282 F.3d 220 (3er Cir. 2002); Yarnevic v. Brink’s, Inc., 102 F.3d 753 (4to Cir. 1996); Sweeney v. Resolution Trust Corp., 16 F.3d 1 (1er Cir. 1994); Hyde Park Partners, L.P. v. Connolly, 839 F.2d 837 (1er Cir. 1988); Murray v. Ford Motor Co., 770 F.2d 461 (5to Cir. 1985); 14C Wright, Miller and Cooper, Federal Practice & Procedure: Jurisdiction 3d Sec. 3737 (1998).


(10) In re Bethesda Memorial Hospital, Inc., 123 F.3d 1407 (11mo Cir.1997); Balazik v. County of Dauphin, 44 F.3d 209 (3er Cir. 1995); Matter of Amoco Petroleum Additives Co., 964 F.2d 706 (7mo Cir. 1992); Johnson v. Helmerich & Payne, Inc., 892 F.2d 422 (5to Cir. 1990); Johnson v. Odeco Oil & Gas Co., 864 F.2d 40 (5to Cir. 1989); Wright, Miller and Cooper, ante, Vol. 14B, Sec. 3721.


(11) National S.S. Co. v. Tugman, 106 U.S. 118 (1882).


(12) Resolution Trust Corp. v. Bayside Developers, 43 F.3d 1230 (9no Cir. 1994); Ward v. Resolution Trust Corp., 972 F.2d 196 (8vo Cir. 1992); Hyde Park Partners, L.P. v. Connolly, ante; State of South Carolina v. Moore, 447 F.2d 1067 (4to Cir. 1971).